Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 3, 5, 6, 7, 8 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harmon (US 3,108,64) in view of Mosher (US 5,270,495) and Yokoyama (WO 2020122051) (see US 2021/0381878 for English translation.)
	Harmon discloses an article conveyance device comprising: 
an article discharge container 10 having discharge outlets 12, 12, 12 and configured to discharge articles from discharge outlets, 4 articles being held by an article discharge container;
an article conveyance mechanism having plural vibratory conveyors 14, 14, 14, e.g. feeders, configured to convey articles that plural feeders have received from discharge outlets, plural feeders including a first feeder to an n-th feeder.
Harmon does not disclose plural sensors that detect article presence or a control unit configured to judge whether or not jamming of the articles is occurring in discharge outlets based on output of an article detection mechanism and increase a conveyance intensity of some feeders for receiving articles from places where jamming is occurring in discharge outlets.
Mosher discloses an article conveyance device comprising,
an article detection mechanism having plural sensors 100, 100, plural sensors including a first sensor to an n-th sensor configured to detect presence of articles in a first feeder to an n-th feeder, respectively; and 
a control unit configured to judge whether or not jamming of articles (C6/L39-42; FIG. 3; C6/L60-C7/L37) is occurring in outlets based on output of an article detection mechanism and increase a conveyance intensity of some feeders for receiving articles from places where jamming is occurring in discharge outlets. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Harmon to include article detection means assoc. with controlling a feeder, as taught by Mosher, such that vibrator amplitude and duration control of feeders does not have to be relied upon to achieve targeted weights of “bulky, irregular, non-uniform or sticky products, such as chicken parts which can clump together.”
the feeding of product to the weigh scales is more difficult and sometimes imprecise
And, Yokoyama discloses an article detection unit 21a, 21b, and a control unit (para. 96 of English translation) configured to judge whether or not jamming of articles is occurring in discharge outlets based on output of an article detection mechanism and increase a conveyance intensity of some feeders 17a for receiving articles from places where jamming is occurring in discharge outlets (indicated generally as 16 in FIG. 8a) . Specifically, Yokoyama discloses
In case no article is still detectable by the upstream article sensor 21a at the upstream end of the trough 19b of the downstream linear feeder 17b when a predetermined period of time that has been previously set is already passed after the upstream linear feeder 17a starts to be driven, it may be determined that the articles are blocking or being jammed at the supply port and/or its vicinity of the retaining hopper or the articles are immovably being stuck together in the retaining hopper without any article being supplied into the upstream linear feeder 17a. In this instance, the vibration strength of the upstream linear feeder 17a is increased to a predetermined vibration strength that has been previously set, and the upstream linear feeder 17a is driven to operate by this increased vibration strength. The vibration strength may be changed to and set at different levels of strength in stages by manipulating the operation setting display 26. How many levels and stages of change should suitably be set for the vibration strength may be decided in advance depending on, for example, properties of the articles to be weighed.
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Harmon to include an article detection mechanism having plural sensors, plural sensors,  and a control unit configured to judge whether or not jamming of articles is occurring in discharge outlets based on output of an article detection mechanism and increase a conveyance intensity of some feeders for receiving articles from places where jamming is occurring in discharge outlets, as taught by Yokoyama, thereby allowing combination weighing and mixing small amounts of various kinds of articles.
Allowable Subject Matter
Claims 4 & 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/            Primary Examiner, Art Unit 3652